Citation Nr: 0204653	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement for service connection for a 
skin condition of the feet, to include frozen feet. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to August 
1958.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
1999 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

Following this decision the Board will be undertaking 
additional development on the issue of service connection for 
a skin disorder of the feet, to include frozen feet pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099-
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue. 



FINDINGS OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claim, and sufficient relevant evidence for 
purposes of this appeal has been obtained.

2.  A February 1976 Board decision denied service connection 
for a skin condition of the feet, to include frozen feet.

3.  The evidence associated with the claims file subsequent 
to the February 1976 Board decision is so new and significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The Board's February 1976 decision denying service 
connection for a skin condition of the feet to include frozen 
feet is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).  

2.  New and material evidence has been presented to reopen a 
claim for service connection for a skin condition of the feet 
to include frozen feet.  38 U.S.C.A. §§ 5108, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim for entitlement to service connection for a skin 
condition of the feet, to include frozen feet, on the basis 
that he has submitted new and material evidence.  The Board 
observes that the veteran's claim of service connection was 
originally denied by the Board in a February 1976 decision.  
That decision became final.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  

In September 1998, the veteran filed a request to reopen his 
service connection claim.  An October 1998 RO decision denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.  The veteran then submitted 
evidence of private treatment reports and VA outpatient 
treatment records.  The veteran's claim was again denied by 
an RO decision in September 1999 on the basis that new and 
material evidence had not been submitted.  The veteran 
disagreed with that decision and initiated a timely appeal.  
As there is a prior final decision for this claim, the 1976 
Board decision, the Board is required to determine whether 
new and material evidence has been presented before reopening 
and adjudicating the claim for service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Initially, the Board notes that in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  In addition, the VCAA 
has not eliminated the requirement that new and material 
evidence must be presented to reopen a finally denied claim.  
See 38 U.S.C. §§ 5103, 5103A.  As set forth below, the RO's 
actions throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an October 1998 letter and a September 1999 rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in the April 2000 Statement of the Case and two 
Supplemental Statements of the Case in June 2000 and November 
2000, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that they clearly notify the veteran of the evidence 
necessary to substantiate his service connection claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Given the 
Board's decision in this case that new and material evidence 
has been submitted to reopen the previously denied claim, the 
Board finds that at this point the VA's duty to assist has 
been satisfied.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of "new and material 
evidence" that is to be applied in all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
as the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

The February 1976 Board decision denied the veteran's claim 
for entitlement to service connection for a skin condition of 
the feet, to include frozen feet, because a disorder of the 
feet was not shown to have been present during service, and 
was not manifested on examination prior to separation from 
service.  The Board based its decision on the veteran's 
separation examination and a December 1974 VA examination.  
The veteran's separation examination indicated that his feet 
were "normal" upon discharge in 1958.  In addition, his VA 
examination stated that while his feet were scaly, the pulse 
was good, movement was normal, and he took good care of them.  
The examiner gave no etiology for the veteran's skin disorder 
of the feet.  

The evidence associated with the claims file subsequent to 
the February 1976 Board decision includes VA outpatient 
treatment records, private medical reports, a transcript of a 
BVA hearing, and lay statements.  

VA outpatient treatment reports from November 1998 to July 
2001 reflect that the veteran was treated for various 
complaints including trouble with his feet.  The veteran 
complained of rashes and blistering of his feet, and in 
November 1998 he was found to have chronic onychomycosis, and 
chronic tinea pedis. 

An August 1999 letter from Stuart T. Hinkle, D.O. reflects 
that the veteran was assessed for "bilateral foot problems 
suffered as a consequence of inclement weather conditions in 
Germany during the winter of 1956."  Dr. Hinkle reviewed 
evidence prepared by VA, VAMC in Muskogee, Oklahoma, and the 
American Legion.  Dr. Hinkle diagnosed the veteran with 
chronic fungal disease of both feet as a delayed consequence 
of trench foot/frostbite received while in service.  He found 
the veteran to have a Class II skin disease that affected his 
feet, requiring intermittent treatment as signs and symptoms 
dictated.  Dr. Hinkle stated that it was his "clear and 
considered opinion" that the veteran's bilateral foot 
condition "is as likely as not" to have been caused by the 
initial skin trauma suffered in approximately 1956.  He 
maintained that his medical conclusions were made with a 
reasonable degree of medical certainty, and was made to the 
best of his knowledge.  

A September 2000 private medical report from Richard A. 
Hastings II, D.O. includes a medical history, subjective 
complaints, and diagnosis of the veteran's foot disorder.  At 
that time, the veteran complained of pain, numbness, 
tingling, and burning in each foot, indicating that these 
symptoms increased with cold weather.  In addition, he 
maintained that he has fallen on several occasions when his 
feet have become numb.  Following an examination, Dr. 
Hastings stated that, in his medical opinion and based upon a 
reasonable degree of medical certainty, the veteran sustained 
injury to his feet during the course of his active service.  
In particular, he suffered moderate to severe chronic 
permanent and progressive bilateral feet cold weather 
exposure injury, or bilateral frostbite of the feet.  The 
result of this injury has caused the veteran to develop 
chronic dermatitis, bilateral toenail problems with 
associated increasing neurological loss, persistent pain and 
numbness that has been worsened with cold weather exposure.  
Further, Dr. Hastings asserted that these findings were 
consistent with the subsequent sequela to a frostbite injury 
that has been progressive in nature.  Finally, he stated that 
it was "significantly more probable than not" that the 
veteran did sustain bilateral cold weather induced traumatic 
injuries to his feed that arose from the scope of his service 
activities.  

The veteran submitted statements from his wife and mother in 
October 2000.  These statements indicate that prior to 
service, the veteran participated in sports, dancing, and was 
"on the move."  They maintain that when he returned from 
service, he was unable to do some of the things he did 
before, due to his frostbite injury.  Finally, the statements 
assert that the veteran's foot problems have increased over 
the years with numbness, tingling, and extreme discomfort.  

Finally, the veteran was afforded a videoconference hearing 
before the Board in October 2001.  At that time the veteran 
related that he spent roughly 12 hours in the cold and was 
subsequently treated for frostbite on his feet.  He 
maintained that since that time, his feet are often numb, 
blister, peel, and cause him pain.  

The Board has reviewed the evidence of record, and finds that 
the evidence associated with the veteran's claims file 
subsequent to the February 1976 Board decision is new and 
material.  In particular, it is noncumulative of the evidence 
of record at the time of that decision, and it bears directly 
and substantially on whether the veteran developed a skin 
disorder of the feet, to include frozen feet, during service.  
As such, the veteran's claim for service connection must be 
reopened.  

The evidence missing at the time of the February 1976 Board 
decision was medical evidence of a causal relationship 
between the veteran's current foot disorder and his active 
service.  Since that time, the veteran has submitted private 
medical records from Dr. Hinkle and Dr. Hastings, both 
linking the veteran's foot disorder to a freezing episode 
during service.  Those records are new, in that they were not 
previously of record.  The Board also finds that the records 
are material, in that they reflect that the veteran's foot 
disorder had its onset during active service.  As such, the 
Board finds that the newly submitted evidence is significant 
and must be considered to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156.  

In short, for the reasons described above, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's claim for entitlement to service connection for 
a skin condition of the feet, to include frozen feet.  
However, given VA's statutory duty to assist the veteran, as 
indicated in the beginning of this decision, it is the 
Board's opinion that further development of this case is 
necessary.  Importantly, the Board finds that the veteran has 
not been afforded a VA examination in connection with his 
current claim and that such an examination is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
skin condition of the feet to include frozen feet, and to 
this extent, the appeal is granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

